internal_revenue_service number release date index number ------------------------------ ----------------------- ------------------------------------- ------------------------------------ ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-151315-11 date date legend decedent date date date date date date date date date state attorney county court individual charity a b citation citation citation dear ------------- -------------------------------------------- ---------------------- ------------------------- ------------------- ---------------------- -------------------------- ------------------------- --------------------------- ---------------------- ------------------------- -------------- ----------------------- -------------------------------------------------------------- ---------------------- ----------------------------- -------- -------------- -------------------------------------------------------- ------------------------------------------------------------------------------------ ------------------------------------------------------------- plr-151315-11 this letter responds to your authorized representative’s letter dated date requesting an estate_tax ruling with respect to the proposed settlement agreement the facts and representations submitted are summarized as follows decedent a resident of state hired attorney to prepare her will the will was executed on date the third paragraph of the will provides that the residue of decedent’s estate is to be distributed as follows if attorney survives me to attorney pursuant to the following i have expressed my wishes to attorney to handle this my inheritance in his sole discretion he shall disburse funds from the estate to charity and to organizations for the preservation and care of orphan animals it is up to his sole discretion without question and without the necessity of external intervention to disburse randomly as he sees fit funds to the above organizations and any remainder is to be retained by him as he sees fit on date decedent conveyed her residence to herself and attorney as joint_tenants with right_of_survivorship on date decedent transferred securities into a joint brokerage account in the name of herself and attorney as joint_tenants with right_of_survivorship decedent died on date following her death approximately dollar_figurea was distributed to charitable beneficiaries in accordance with the third paragraph of the will the value of decedent’s estate was estimated at approximately dollar_figureb as the surviving joint tenant attorney took possession of the residence and the securities attorney also sold the residence and is in possession of the proceeds on date county court appointed individual as the temporary administrator of the estate and also appointed a guardian ad litem to represent the interests of unknown distributees on date attorney petitioned county court requesting that decedent’s will be admitted to probate and that he be appointed as executor for the estate on date the attorney_general of state on behalf of the ultimate charitable beneficiaries of decedent’s will filed objections to the will and requested that the portions of the will that appoint attorney as executor and that provide for any bequest to attorney be stricken on date individual filed a petition in county court seeking a return of the joint brokerage account and proceeds of the sale of decedent’s residence on date county court cited attorney to show cause why a decree should not be made to grant individual’s request plr-151315-11 attorney individual and the attorney_general are involved in a contested probate proceeding over the validity of decedent’s will in an attempt to avoid the expenses and uncertainties of continued litigation the parties have agreed on a proposed settlement by which a fixed dollar amount from the joint brokerage account and the sales proceeds of the residence will be returned to the estate to be distributed outright and without limitation as part of the residuary_estate among the class of charitable beneficiaries described in the will in accordance with the proposed settlement the third paragraph of the will is to be reformed to provide in relevant part that the residuary_estate is to be divided into two parts part a and part b part a is to be distributed to three charitable organizations pursuant to a formula agreed to by the parties part b is to be distributed to attorney you have requested the following ruling the payments from the residuary_estate to the charitable organizations under the proposed settlement agreement between attorney individual and the attorney_general will be deductible as a charitable transfer under sec_2055 of the internal_revenue_code law and analysis sec_2055 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all transfers for charitable purposes sec_20_2055-1 of the estate_tax regulations provides in part that a deduction is allowed under sec_2055 from the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death for the value of property included in the decedent's gross_estate and transferred by the decedent during his lifetime or by will for charitable purposes sec_20_2056_c_-2 applicable in the case of the estate_tax_marital_deduction provides that if as a result of the controversy involving the decedent's will or involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent to the surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent's_estate if the assignment or surrender was pursuant to an agreement not to contest the will it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse this regulation is equally applicable for purposes of the charitable deduction in 674_f2d_761 9th cir the court considered whether a marital_deduction was allowable for property distributed to plr-151315-11 the decedent's spouse pursuant to a settlement agreement relying on 387_us_456 the court concluded that a good_faith settlement must be based upon an enforceable right under state law properly interpreted in order to qualify the property distribution as passing from the decedent for purposes of the federal estate_tax_marital_deduction this principle has been found to be equally applicable in determining whether an amount passing to charity pursuant to a settlement agreement is deductible under sec_2055 see terre haute first nat'l bank v united_states u s dist lexis note dist ct s d ind thus in the present case a deduction is allowable under sec_2055 to the decedent’s estate for the amounts paid to charity pursuant to the settlement agreement if the settlement agreement was negotiated and is in settlement of a bona_fide will_contest the charities have an enforceable right to the residue of the decedent's_estate under state law and the payments are in recognition of that right the payments do not exceed what the charities would have received if they had pursued their rights in litigation and the form of the payments passing to the charities under the settlement agreement resembles the form of the benefits that the charities could have received under the terms of decedent's will for purposes of sec_2055 a charitable deduction is allowable only for what is actually received by the charity ahmanson foundation pincite therefore in the instant case we must determine whether the charitable organizations had an enforceable right under properly applied state law to receive a portion of the residuary_estate under the proposed settlement agreement under the law of state the concept of undue influence does not readily lend itself to precise definition or description but the courts of state have long ago established the criteria by which undue influence is to be determined for a will to be invalidated based on undue influence it must be shown that the influence exercised amounted to a moral coercion which restrained independent action and destroyed free agency or which by importunity which could not be resisted constrained the testator to do that which was against his free will and desire but which he was unable to refuse or too weak to resist plr-151315-11 citation citation under the law of state attorneys for clients who intend to leave them or their families a bequest would do well to have the will drawn by some other lawyer any suspicion which may arise of improper influence used under the cover of the confidential relationship may thus be avoided the law recognizing the delicacy of the situation requires the lawyer who drafts himself a bequest to explain the circumstances and to show in the first instance that the gift was freely and willingly made in the absence of any explanation a jury may be justified in drawing the inference of undue influence although the burden of proving it never shifts from the contestant citation in this case attorney drafted a will for decedent was named as a beneficiary under the facts of this case and under state law there is a strong argument that attorney exerted undue influence over decedent if a court found that undue influence was present the court could invalidate the provisions in the will that benefit attorney and the residue of the estate would pass to the charitable organizations thus assuming that undue influence is found the charitable organizations have an enforceable right to receive the residuary_estate further the settlement agreement was negotiated in settlement of a bona_fide will_contest the charities have an enforceable right to the residue of decedent’s estate under state law and the payments are in recognition of that right the payments under part a of the settlement agreement do not exceed what the charities would have received if they had pursued their rights in litigation finally the form of the payments passing to the charities under the settlement agreement resembles the form of the benefits that the charities could have received under the terms of decedent's will therefore based on the facts presented and the representations made we conclude that the payments to the charitable organizations under the proposed settlement agreement between attorney individual and the attorney_general will be deductible as a charitable transfer under sec_2055 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury plr-151315-11 statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
